James Delaney v. Commissioner.Delaney v. CommissionerDocket No. 62893.United States Tax CourtT.C. Memo 1957-152; 1957 Tax Ct. Memo LEXIS 108; 16 T.C.M. (CCH) 630; T.C.M. (RIA) 57152; July 31, 1957*108  Samuel E. Fredrick, Esq., for the petitioner. John A. Dunkel, Esq., for the respondent.  TIETJENSMemorandum Opinion TIETJENS, Judge: The Commissioner determined a deficiency in income tax for the year 1953 in the amount of $856.25. The petitioner filed his income tax return for 1953 with the director of internal revenue for the Brooklyn district of New York. On the return he claimed the following itemized deductions: Contributions$ 400.00Interest292.50Taxes327.00Medical and dental expenses1,875.00Miscellaneous285.00 The Commissioner disallowed the claimed deductions for lack of substantiation and allowed the standard deduction. He also disallowed dependency credits claimed by the petitioner for his mother and sister for lack of substantiation.  The questions for decision are factual. At the conclusion of this case we found as a fact, from the petitioner's testimony and other evidence, that the petitioner had made the following deductible expenditures during the year 1953: Contributions$ 250Interest250Taxes235Medical and dental expenses1,100 *Miscellaneous42*109  We also made a finding that the petitioner had met the statutory requirements with respect to dependency credits and is entitled to dependency credits for his mother and sister. Decision will be entered under Rule 50.  Footnotes*. This amount represents actual medical and dental expenditures.↩